           Case 1:21-cv-00047-BLW Document 9 Filed 02/26/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  ROBERT PURBECK,
                                                   Case No. 1:21-cv-00047-BLW

           Plaintiff,                              MEMORANDUM DECISION
                                                   AND ORDER
            v.

  ROBERT MONTY WILKINSON, in
  his professional capacity as acting
  Attorney General, et al,

           Defendants.



                                    INTRODUCTION

       Before the Court is pro se Plaintiff Robert Purbeck’s Amended Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction (Dkt. 8).

For the reasons explained below, the Court will deny the Motion.1

                                     BACKGROUND

       On February 22, 2021, Purbeck filed an Amended Emergency Motion for a




       1
         Purbeck has also filed a Return of Property Pursuant to Rule 41(G) and Motion to
Quash the Search Warrant (Dkt. 2), Motion for Appointment of Counsel (Dkt. 4), and
Application for Leave to Proceed in Forma Pauperis (Dkt. 5). These motions will not be
addressed here.



MEMORANDUM DECISION AND ORDER - 1
            Case 1:21-cv-00047-BLW Document 9 Filed 02/26/21 Page 2 of 4




Temporary Restraining Order and Preliminary Injunction (“TRO”) against Robert

Monty Wilkinson, acting Attorney General.2 He asserts that the Government

violated his Fifth Amendment rights by soliciting passwords and other statements

prior to providing him with Miranda warnings. Dkt. 8 at 2-4. He seeks to exclude

these alleged statements from being used in any grand jury or criminal proceeding.

Id. at 9.

       This Court has previously denied Purbeck’s Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction in which he also sought

to exclude evidence in any grand jury proceeding based on different claims. Dkt. 7.

Here, Purbeck explicitly does not raise other claims and only seeks exclusion of

the alleged Miranda violations. Dkt. 8 at 2.

                                        ANALYSIS

       Purbeck seeks to exclude alleged statements given in violation of his Fifth

Amendment rights from being used in grand jury proceedings. However, he is not

entitled to relief on this basis. See United States v. Calandra, 414 U.S. 338, 354

(1974) (exclusionary rule not applicable to grand jury proceedings).

       Furthermore, Purbeck’s request remains premature as he has not established



       2
         To the extent Purbeck is seeking a TRO against any other defendant, the Court denies
that as well.



MEMORANDUM DECISION AND ORDER - 2
         Case 1:21-cv-00047-BLW Document 9 Filed 02/26/21 Page 3 of 4




where or when the alleged evidence is expected to be presented, if at all. See Texas

v. United States, 523 U.S. 296, 300 (1998). He simply wishes to prevent the

alleged evidence from being introduced in any grand jury or criminal proceeding.

Dkt. 8 at 9. The proper avenue to challenge evidence presented to a grand jury is

through a motion to dismiss the Indictment after it has been returned. See United

States v. Chanen, 549 F.2d 1306, 1313 (9th Cir. 1977). Additionally, the proper

avenue to seek the exclusion of evidence in a criminal trial is through a motion to

suppress. As such, Purbeck’s TRO request is not properly before the Court for

consideration. Purbeck is also advised that he may not file further motions on this

basis.

                                    ORDER

NOW THERFORE IT IS HEREBY ORDERED THAT the Amended Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction (Dkt. 8) is

DENIED.



                                             DATED: February 26, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
      Case 1:21-cv-00047-BLW Document 9 Filed 02/26/21 Page 4 of 4




MEMORANDUM DECISION AND ORDER - 4
